DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 12/20/2021 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
4.         Receipt of Applicant’s Amendment filed on 12/20/2021 is acknowledged.  The amendment includes the cancellation of claims 3-4, 12, and 18-19, the amending of claims 1, 5, 7-11, 13-16, and 20, and the addition of claims 21-25.
Claim Objections
5.	The objections raised in the Office Action mailed on 09/21/2021 have been overcome by applicant’s amendment received on 12/20/2021.
Allowable Subject Matter
6.	Claims 1-2, 5-11, 13-17, and 20-25 are allowed and renumbered as claims 1-2, 5-11, 13-17, and 20-25.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of obtaining a material for which background music is to be added, the material including an image set, and the image set including at least one frame of image, determining at least one visual semantic tag of the material, the at least one visual semantic tag describing at least one characteristic of the material, by: parsing content of the material, performing visual semantic tag recognition on the content of the material by using a pre-trained tag recognition model to obtain visual semantic tag vectors of the content of the material, and identifying visual semantic tags of which scores meet a preset screening condition among the visual semantic tag vectors as visual semantic tags corresponding to the content of the material, wherein the visual semantic tag vectors of the material include the at least one visual semantic tag of the content of the material and a score corresponding to the at least one visual semantic tag, and wherein the pretrained tag recognition model is pretrained using a plurality of tag recognition samples, and the plurality of tag recognition samples each include a sample image and a visual semantic tag vector of the sample image, identifying matched music matching the at least one visual semantic tag from a candidate music library, sorting the matched music according to user assessing information of a user corresponding to the material, screening the matched music based on a sorting result and according to a preset music screening condition, and recommending matched music 
	Specifically, although the prior art (See Dunker) teaches the automated generation of soundtracks for slideshows (i.e. image sets) and Shah clearly teaches the parsing of content into frames to determine semantic vectors via the use of trained models, the detailed claim language directed towards the training of a model via the use of tag recognition samples that comprise a sample image and a visual semantic tag vector housing both a score and a semantic tag of the sample image is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2, 5-10, 13-15, 17, and 20-25 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2021/0012761 issued to Song on 14 January 2021.  The subject matter disclosed therein is pertinent to that of claims 1-2, 5-11, 13-17, and 20-25 (e.g., methods to recommend background music).
U.S. PGPUB 2018/0096708 issued to Choi et al. on 05 April 2018.  The subject matter disclosed therein is pertinent to that of claims 1-2, 5-11, 13-17, and 20-25 (e.g., methods to recommend background music).
Article entitled “Semantic Based Background Music Recommendation for Home Videos” by Lin et al., dated 2014.  The subject matter disclosed therein is pertinent to that of claims 1-2, 5-11, 13-17, and 20-25 (e.g., methods to recommend background music).
Article entitled “Background Music Recommendation for Video Based on Multimodal Latent Semantic Analysis”, by Kuo et al., dated 2013.  The subject matter disclosed therein is pertinent to that of claims 1-2, 5-11, 13-17, and 20-25 (e.g., methods to recommend background music).
Article entitled “Content-Aware Auto-Soundtracks for Personal Photo Music Slideshows”, by Dunker et al., dated 2011.  The subject matter disclosed therein is pertinent to that of claims 1-2, 5-11, 13-17, and 20-25 (e.g., methods to recommend background music).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner


January 02, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168